DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 4, 7, 10 – 17, 19 – 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (U.S. PG Pub 2014/0066195).

Regarding Claim 1, Matsui et al. teach a virtual character (Figure 7, Element PC.  Paragraph 71) in game scene moving control method, provided by executing a 
providing a motion control on the GUI (Figure 7, Element 701.  Paragraph 70), the motion control including an area object (Figure 3A - 12, Element IC.  Paragraph 46) and an operation object (Figure 3A - 12, Element SO.  Paragraph 46), and an initial position (Figure 4A, Element O.  Paragraph 48) of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is within a range of the area object (Figure 3A - 12, Element IC.  Paragraph 46), wherein the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is configured to be capable to continuously move (Paragraph 74) with a first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and initiates to continuously changing a specific direction (Figure 2.  Paragraph 44) which the virtual character (Figure 7, Element PC.  Paragraph 71) move along according to a movement of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and the virtual character (Figure 7, Element PC.  Paragraph 71) is controlled to move in the game scene according to a direction (Figure 2.  Paragraph 44) from a starting position (Figure 4A, Element O.  Paragraph 48) of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to a current touch point of the operation object (Figure 3A - 12, Element SO.  Paragraph 46); 

detecting the position of the touch point on the GUI (Figure 7, Element 701.  Paragraph 70), and in response to the detecting that the position of the touch point satisfying a preset condition (Figure 7, Element 711.  Paragraph 74), controlling the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to enter a position-locked state (Figure 7, Element 711.  Paragraph 74); and 
controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene; 
wherein controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises: determining a locking direction on the GUI (Figure 7, Element 701.  Paragraph 70) according to the locking position of the operation object (Figure 3A - 12, Element SO.  Paragraph 46), and the locking direction is a direction of the operation object (Figure 3A - 12, Element SO.  

Regarding Claim 3, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the GUI (Figure 7, Element 701.  Paragraph 70) comprises an orientation control area (Figured 7 and 8, Element 702.  Paragraph 74), and controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises:
detecting a second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79) acting on the orientation control area (Figured 7 and 8, Element 702.  Paragraph 74) under the position-locked state (Figure 7, Element 711.  Paragraph 74) during which the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is canceled; and 
adjusting an orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene according to a movement of a touch point of the second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79), and controlling, under the position-locked state (Figure 7, 

Regarding Claim 4, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the position of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) on the GUI (Figure 7, Element 701.  Paragraph 70) is kept unchanged under the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 7, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, under the condition of the position of the touch point satisfying the preset condition (Figure 7, Element 711.  Paragraph 74), the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74) comprises at least one of the following manners: 
when a distance between the touch point and the initial position of the operation object in the area object is greater than a preset distance, controlling the operation object to enter the position-locked state; 
when the touch point moves in the trigger locking area (Figure 7, Element 711.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70), controlling the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74); and 


Regarding Claim 10, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the GUI (Figure 7, Element 701.  Paragraph 70) comprises a cancellation locking area, the method further comprises: determining a third sliding touch operation (Figure 7, Element Second selection of Button 711.  Paragraph 74) on the cancellation locking area under the position-locked state (Figure 7, Element 711.  Paragraph 74), and controlling the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to quit (Paragraph 74) the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 11, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising: when detecting a preset cancellation locking operation (Figure 7, Element Second selection of Button 711.  Paragraph 74), controlling the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to quit (Paragraph 74) the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 12, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) comprises: the range of the area object (Figure 3A - 12, Element IC.  Paragraph 46), or a circular range having a predetermined length as a radius and a predetermined position in the area object as a center.

Regarding Claim 13, Matsui et al. teach a virtual character (Figure 7, Element PC.  Paragraph 71) in game scene moving control apparatus, provided by executing a software application on a processor (Figure 1, Element 11.  Paragraph 39) of a mobile terminal (Figure 1, Element 100.  Paragraph 37) and performing rendering a GUI (Figure 7, Element 701.  Paragraph 70) on a touch screen (Figure 1, Element 13.  Paragraph 64) of the mobile terminal (Figure 1, Element 100.  Paragraph 37), contents displayed by the GUI (Figure 7, Element 701.  Paragraph 70) at least partially including a game scene and a virtual character (Figure 7, Element PC.  Paragraph 71), the apparatus comprising: 
a first providing component, configured to provide a motion control on the GUI (Figure 7, Element 701.  Paragraph 70), the motion control including an area object (Figure 3A - 12, Element IC.  Paragraph 46) and an operation object (Figure 3A - 12, Element SO.  Paragraph 46), and an initial position (Figure 4A, Element O.  Paragraph 48) of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is within a range of the area object (Figure 3A - 12, Element IC.  Paragraph 46), wherein the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is configured to be capable to continuously move (Paragraph 74) with a first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and initiates to continuously changing a specific direction (Figure 2.  Paragraph 44) which the virtual character (Figure 7, Element PC.  Paragraph 71) move along according to a movement of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and the virtual character (Figure 7, Element PC.  Paragraph 71) is controlled to move in the 
a first detection component, configured to detect a touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) acting on the operation object (Figure 3A - 12, Element SO.  Paragraph 46), move the operation object (Figure 3A - 12, Element SO.  Paragraph 46) within a predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) according to a movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and changing a direction which the virtual character (Figure 7, Element PC.  Paragraph 71) move along according to the movement of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46); 
a second detection component, configured to detect the position of the touch point on the GUI (Figure 7, Element 701.  Paragraph 70), and control, in response to the detecting that the position of the touch point satisfying a preset condition (Figure 7, Element 711.  Paragraph 74), the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to enter a position-locked state (Figure 7, Element 711.  Paragraph 74); and 
a first control component, configured to control, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene, 
wherein the first control component, configured to determine a locking direction on the GUI (Figure 7, Element 701.  Paragraph 70) according to the locking position of 

Regarding Claim 14, Matsui et al. teach an electronic device, comprising: 
at least one processor (Figure 1, Element 11.  Paragraph 39); and 
at least one memory (Figure 1, Element 12.  Paragraph 40), configured to store at least one executable indication of the at least one processor (Figure 1, Element 11.  Paragraph 39), 
wherein the at least one processor (Figure 1, Element 11.  Paragraph 39) is configured to execute the virtual character (Figure 7, Element PC.  Paragraph 71) in game scene moving control method as claimed in claim 1 (See Above) by executing the at least one executable indication.

Regarding Claim 15, Matsui et al. teach a computer-readable storage medium, on which at least one computer program is stored, wherein the at least one computer program is executed by at least one processor (Figure 1, Element 11.  Paragraph 39) to 

Regarding Claim 16, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising at least one of the following steps: 
when a distance between the touch point and the center of the area object is greater than a predetermined distance, controlling the area object and the operation object to move along with the touch point; and 
when a distance between the touch point and the initial position (Figure 4A, Element O.  Paragraph 48) of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is greater than a predetermined distance (Figure 3A - 12, Element TO.  Paragraph 46), controlling the area object (Figure 3A - 12, Element IC.  Paragraph 46) and the operation object (Figure 3A - 12, Element SO.  Paragraph 46) to move along with the touch point.

Regarding Claim 17, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising: determining a moving speed (Figures 3 and 4, Element slide operation.  Paragraphs 46 and 79.  Matsui et al. discloses a swipe operation in order to control the player character.  Matsui et al. further discloses that a slide operation will contain slide direction, slide amount, and slide speed.) of the virtual character (Figure 7, Element PC.  Paragraph 71) according to a distance between the touch point and the center of the area object (Figure 3A - 12, Element IC.  Paragraph 46); wherein a moving speed (Figures 3 and 4, Element slide operation.  Paragraphs 46 and 79.  Matsui et al. 

Regarding Claim 19, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising: providing a locking indication object (Figure 7, Element 711.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70) to indicate that the operation object (Figure 3A - 12, Element SO.  Paragraph 46) enters the position-locked state (Figure 7, Element 711.  Paragraph 74), wherein a locking indication of the locking indication object (Figure 7, Element 711.  Paragraph 74) comprises at least one of the following: a text indication and a graphic indication (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 20, Matsui et al. teach the method as claimed in claim 19 (See Above), wherein the position of the locking indication object (Figure 7, Element 711.  Paragraph 74) is determined by at least one of the following manners: 
the position is determined according to the position of the touch point and the position of the motion control; and 


Regarding Claim 21, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the area object (Figure 3A - 12, Element IC.  Paragraph 46) is used to determine the predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) to limit the operation object (Figure 3A - 12, Element SO.  Paragraph 46) move range.

Regarding Claim 22, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises: controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene along a direction (Figure 7, Element CI.  Paragraph 71) determined at least according to the locking position of the operation object (Figure 3A - 12, Element SO.  Paragraph 46).

Regarding Claim 23, Matsui et al. teach the method as claimed in claim 22 (See Above), wherein controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene along a direction (Figure 7, 

Regarding Claim 24, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, under the position-locked state (Figure 7, Element 711.  Paragraph 74), the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene is controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene under the position-locked state (Figure 7, Element 711.  Paragraph 74) during which the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the operation object (Figure 3A - 12, Element SO.  Paragraph 46) is canceled (Paragraph 74.  Matsui et al. discloses “The control section 11 causes the player character PC to walk until a selection of the auto button 711 is received again or other walking stop condition is met (for example, until an event occurs) (so-called, automatic movement).”  Therefore, even when the touch is removed, the locked mode will continue.).

Regarding Claim 26, Matsui et al. teach the method as claimed in claim 21 (See Above), wherein controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene at least according to the locking position of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) comprises: controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to move in the game scene according to the locking position of the operation object (Figure 3A - 12, Element SO.  Paragraph 46) and a preset position in the area object (Figure 3A - 12, Element IC.  Paragraph 46).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625